  Case 1:19-cv-00652-PLM-PJG ECF No. 9 filed 06/26/20 PageID.197 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 ROBERT ELDON-LEE BERRY,

         Petitioner,
                                                     Case No. 1:19-cv-652
 v.
                                                     HONORABLE PAUL L. MALONEY
 RANDEE REWERTS,

       Respondent.
 ____________________________/

                                         JUDGMENT

       In accordance with the Order entered this date:

       IT IS HEREBY ORDERED that Judgment is entered in favor of Respondent and against

Petitioner.



Dated: June 26, 2020                                       /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
